UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6353



SHONE EDWARD WILKES,

                                           Petitioner - Appellant,

          versus


MARTIE ANDERSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:04-cv-01304)


Submitted: May 10, 2007                        Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shone Edward Wilkes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shone Edward Wilkes, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   Wilkes v. Anderson, No. 5:04-cv-01304 (S.D.W. Va.

Feb. 20, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -